[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. King, Slip Opinion No. 2019-Ohio-4715.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-4715
            CLEVELAND METROPOLITAN BAR ASSOCIATION v. KING.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Cleveland Metro. Bar Assn. v. King, Slip Opinion No.
                                   2019-Ohio-4715.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension.
   (No. 2018-1762—Submitted May 21, 2019—Decided November 19, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-002.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Matthew Joseph King, of Cleveland, Ohio, Attorney
Registration No. 0067189, was admitted to the practice of law in Ohio in 1996. On
July 18, 2016, we suspended King’s license to practice law on an interim basis
following his felony convictions for money laundering and attempted money
laundering. See In re King, 146 Ohio St. 3d 1272, 2016-Ohio-4985, 56 N.E.3d 979.
On December 21, 2016, we imposed a separate stayed six-month suspension based
                                  SUPREME COURT OF OHIO




on King’s failure to inform two clients that he did not carry professional-liability
insurance and his failure to cooperate in the ensuing disciplinary investigation.1
Cleveland Metro. Bar Assn. v. King, 148 Ohio St. 3d 602, 2016-Ohio-8255, 71
N.E.3d 1082.
         {¶ 2} In a complaint certified to the Board of Professional Conduct on
January 13, 2017, relator, Cleveland Metropolitan Bar Association, charged King
with multiple ethical violations arising from his felony money-laundering
convictions.      The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors, and relator agreed to withdraw four of the
alleged rule violations. After considering those stipulations and the evidence
adduced at a hearing before a panel of the board, the board issued a report finding
that King committed the remaining charged misconduct and recommending that he
be indefinitely suspended from the practice of law in Ohio. Relator objects to the
board’s recommended sanction and argues that King’s conduct warrants permanent
disbarment.
         {¶ 3} For the reasons that follow, we overrule relator’s objection, adopt the
board’s findings of fact and misconduct, and indefinitely suspend King from the
practice of law.
                                          Misconduct
         {¶ 4} In February 2014, King engaged in a recorded conversation with a
confidential informant for the Federal Bureau of Investigation (“FBI”) and a
regional law-enforcement task force. King told the informant, who was posing as
a drug dealer, that he would form a corporation for the purpose of laundering money
derived from the informant’s profits in the drug trade. Shortly thereafter, King
accepted $20,000 in marked bills from the informant and told the informant that he




1. The conduct that King was sanctioned for in 2016 occurred after the conduct at issue in this case.




                                                 2
                                January Term, 2019




would deposit the money into his client trust account in amounts less than $10,000
to avoid federal currency-reporting requirements.
       {¶ 5} King never actually incorporated the proposed shell company or
deposited the $20,000 in his client trust account. But over the next several weeks,
he complied with the informant’s multiple requests for cash. After King had
returned the entire $20,000, he wrote and delivered two $2,000 checks to the
informant from his personal account. The first check—made payable to the shell
company that was never incorporated—was never cashed. The informant cashed
the second check, which was payable to him, within several days of receiving it.
According to King, the informant absconded with the $20,000 provided by the FBI
and the $2,000 from King’s personal checking account.
       {¶ 6} King was charged with one count of attempted money laundering for
accepting $20,000 that had been represented to be the proceeds of drug trafficking
and two counts of money laundering for issuing the two $2,000 checks. He rejected
a plea bargain that would have reduced his sentence and required him to surrender
his law license, and a jury convicted him on all counts. King was sentenced to 44
months in prison, and his convictions were affirmed on appeal. King was released
in August 2018 after serving just 22 months of his prison sentence. At the time of
his disciplinary hearing, he was under house arrest at his mother’s home in
Cuyahoga County and anticipated that he would be released on December 14, 2018,
to serve three years of supervised release.
       {¶ 7} The parties stipulated and the board found that King’s criminal
conduct violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness) and
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation) and that his conduct is sufficiently egregious to
support a separate finding that he violated Prof.Cond.R. 8.4(h) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer’s fitness to practice




                                          3
                            SUPREME COURT OF OHIO




law), see Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-3998, 997
N.E.2d 500, ¶ 21. We adopt these findings of fact and misconduct.
                            Recommended Sanction
       {¶ 8} The parties stipulated that the following mitigating factors are present:
King cooperated with relator’s investigation following his release from prison,
other penalties or sanctions have been imposed for his criminal conduct, and he has
completed other interim rehabilitation—namely, a rigorous alcohol-and-drug
treatment program. See Gov.Bar R. V(13)(C)(4), (6), and (8). In addition, the
board found that King had submitted eight letters from attorneys, former clients,
and others who have known him in a personal and professional capacity attesting
to his good character and skills as a lawyer. See Gov.Bar R. V(13)(C)(5).
       {¶ 9} At his disciplinary hearing, King testified at great length about his
alcoholism and his success in completing—and in some instances leading—
recovery programs during his incarceration. The parties also submitted stipulated
exhibits documenting King’s diagnoses with a psychological disorder and an
alcohol-use disorder, treatment recommendations and summaries, and successful
completion of a residential drug-treatment program in prison. King reported that
in addition to struggling with debilitating bouts of drinking around the time of his
criminal misconduct, he was dealing with his father’s significant health problems,
a difficult divorce, and his estrangement from his teenage daughter.
       {¶ 10} King also presented the testimony of Cuyahoga County Common
Pleas Court Judge Peter J. Corrigan, who met King in law school, had known him
in a personal and professional capacity, and had served as King’s Alcoholics
Anonymous sponsor since March 2015. The board found that Judge Corrigan gave
compelling testimony about King’s past addiction and present sobriety, that the
judge emphasized King’s talent as an attorney and his ability to resume the practice
of law, and that the judge corroborated King’s testimony about the turmoil in his
personal life around the time of his criminal conduct.         Notwithstanding that




                                         4
                                      January Term, 2019




evidence, the board declined to accord mitigating effect to King’s mental or
alcohol-use disorders on the ground that he had not sufficiently demonstrated that
either disorder was causally related to his misconduct, see Gov.Bar R.
V(13)(C)(7).2 We also note that King has not submitted a prognosis from a
qualified healthcare professional that he will be able to return to the competent and
ethical professional practice of law.
         {¶ 11} The parties stipulated and the board found that just one aggravating
factor is present—King acted with a dishonest or selfish motive. See Gov.Bar R.
V(13)(B)(2). Although King acknowledged that he was responsible for making
poor decisions, the board characterized much of his testimony as “an attempt to
explain why he should not have been [criminally] charged in the first place.” And
the board recognized that the certified copy of King’s entry of conviction
conclusively established his guilt with respect to those offenses. See Mahoning
Cty. Bar Assn. v. McNally, 154 Ohio St. 3d 292, 2018-Ohio-3719, 114 N.E.3d 147,
¶ 18. Notably, however, the board did not interpret King’s testimony as a refusal
to acknowledge the wrongful nature of his conduct. On the contrary, the board
found that he had “whole-heartedly embrace[d] the wrongness of his conduct and
accept[ed] that he should be sanctioned even if he believes there were technical
flaws in the government’s case.”              Significantly, the board found that it was
undisputed that although King laid out a plan to launder the money he had accepted
from the informant, “he withdrew from the scheme before it was implemented.”
The board also credited King for offering to assist the FBI in its effort to recover
the funds stolen by the informant.




2. Gov.Bar R. V(13)(C)(7) provides that for a disorder to qualify as a mitigating factor, there must
be (a) a diagnosis by a qualified healthcare professional, (b) a determination that the disorder
contributed to the misconduct, (c) a sustained period of successful treatment, and (d) a prognosis
from a qualified healthcare professional that the attorney will be able to return to the competent and
ethical professional practice of law.




                                                  5
                              SUPREME COURT OF OHIO




        {¶ 12} At the conclusion of King’s disciplinary hearing, he argued that a
two-year suspension is the appropriate sanction for his misconduct. Relator, in
contrast, argued that King’s conduct warrants permanent disbarment because it
involved funds that were purportedly derived from the sale of illegal drugs.
Ultimately, the board recommended that King be indefinitely suspended from the
practice of law with no credit for the time he has served under his interim felony
suspension and that he be required to provide proof of his continued sobriety as a
condition of his reinstatement.
                                  Relator’s Objection
        {¶ 13} Relator objects to the board’s recommendation and argues that
permanent disbarment is the appropriate sanction for a lawyer who engages in a
scheme to launder the purported proceeds of illegal drug trafficking. Alternatively,
relator argues that there is insufficient mitigating evidence to justify the imposition
of a lesser sanction in this case.
        {¶ 14} In recommending that King be indefinitely suspended from the
practice of law, the board considered five cases propounded by relator. In two of
those cases—Disciplinary Counsel v. Williams, 66 Ohio St. 3d 71, 609 N.E.2d 149
(1993), and Disciplinary Counsel v. Jones, 66 Ohio St. 3d 74, 609 N.E.2d 150
(1993)—we permanently disbarred partners of the same law firm who had pleaded
guilty to single counts of conspiracy to launder more than $50,000 that they
believed to be the proceeds of illegal drug sales. Jones and Williams had received
more than $12,000 for their participation in the scheme. Williams at 72.
        {¶ 15} In the three remaining cases, we indefinitely suspended attorneys
convicted of similar financial crimes. In Disciplinary Counsel v. Gittinger, 125
Ohio St. 3d 467, 2010-Ohio-1830, 929 N.E.2d 410, we indefinitely suspended a
title-insurance agent convicted of conspiracy to commit bank fraud and money
laundering for his role in falsifying real-estate closing documents to defraud
federally insured financial institutions of more than $400,000. In Disciplinary




                                           6
                                January Term, 2019




Counsel v. Bennett, 124 Ohio St. 3d 314, 2010-Ohio-313, 921 N.E.2d 1064, we
imposed an indefinite suspension on an attorney convicted of structuring financial
transactions totaling approximately $125,000 to avoid federal reporting
requirements for case transactions exceeding $10,000. And in Cincinnati Bar Assn.
v. Kellogg, 126 Ohio St. 3d 360, 2010-Ohio-3285, 933 N.E.2d 1085, we indefinitely
suspended an attorney convicted of two counts of money laundering, two counts of
conspiracy to commit money laundering, and two counts of conspiracy to obstruct
proceedings before federal regulatory agencies. While serving as general counsel
for a company owned by a childhood friend, Kellogg participated in a scheme to
protect $14 million of the friend’s assets from a Federal Trade Commission
investigation and anticipated litigation.
       {¶ 16} In this case, relator urges us to distinguish Gittinger, Bennett, and
Kellogg and to permanently disbar King on the ground that King, like the attorneys
in Jones and Williams, provided material assistance to drug dealers. But we have
never before distinguished Jones and Williams on that ground. Furthermore, when
imposing sanctions for attorney misconduct, we consider all relevant factors,
including the ethical duties that the lawyer violated, the aggravating and mitigating
factors listed in Gov.Bar R. V(13), and the sanctions imposed in similar cases.
       {¶ 17} For example, in considering the appropriate sanction in Kellogg, we
noted that although this court had previously disbarred attorneys who had engaged
in money laundering and other financial crimes, we had not previously held that
permanent disbarment is the presumptive sanction for money laundering. Kellogg
at ¶ 18. And we acknowledged that even if there were such a presumption, it could
be rebutted by sufficient mitigating evidence. Id. As aggravating factors, we found
that Kellogg had acted with a dishonest or selfish motive and engaged in multiple
offenses. But we found that those factors were outweighed by mitigating evidence
that included (1) Kellogg’s efforts to rectify the consequences of his misconduct,
(2) his cooperation in the disciplinary proceeding, (3) evidence of his good




                                            7
                             SUPREME COURT OF OHIO




character and reputation, (4) the criminal sanctions imposed for his misconduct, (5)
his acceptance of responsibility and expressed remorse, and (6) the assistance he
provided to the bankruptcy trustee in the trustee’s efforts to sell the company as a
going concern. Id. at ¶ 15-16.
       {¶ 18} Here, the board found just one aggravating factor and considered a
significant amount of mitigating evidence. In addition to the mitigating factors
identified above, the board found that Judge Corrigan gave compelling testimony
that King was a talented attorney who made a horrible mistake, had taken
significant steps to rehabilitate himself, and had the potential “to regain his license
and use this experience to help other people.” The board also credited King for his
withdrawal from the money-laundering scheme before it was implemented. Indeed,
despite King’s representations to the informant that he would deposit the dirty
money into his client trust account and incorporate a shell corporation to launder
those funds, he took neither of those actions. He also rejected a plea agreement that
had the potential to significantly reduce his criminal sentence because the
agreement required him to surrender his law license.
       {¶ 19} There is no doubt that King engaged in a serious crime that involved
dishonesty, fraud, deceit, and misrepresentation or that his crime adversely reflects
on his honesty, trustworthiness, and fitness to practice law. But based on the facts
and significant mitigating evidence before us, we believe that King may be able to
rehabilitate himself and once again establish that he possesses the requisite
character, fitness, and moral qualifications to practice law. We therefore overrule
relator’s objection and adopt the board’s recommended sanction.
       {¶ 20} Accordingly, Matthew Joseph King is indefinitely suspended from
the practice of law with no credit for the time he has served under his interim felony
suspension. In addition to the requirements set forth in Gov.Bar R. V(25), upon
petitioning this court for reinstatement to the practice of law, King shall be required




                                          8
                                 January Term, 2019




to demonstrate he has completed the term of supervised release imposed in his
underlying criminal case. Costs are taxed to King.
                                                             Judgment accordingly.
           O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, POWELL, and
STEWART, JJ., concur.
           STEPHEN W. POWELL, J., of the Twelfth District Court of Appeals, sitting
for DONNELLY, J.
                                 _________________
           Shapero & Green, L.L.C., Brian Green, and Michael I. Shapero; and
Heather M. Zirke, Bar Counsel, and Kari L. Burns, Assistant Bar Counsel, for
relator.
           Law Office of Matthew D. Golish, L.L.C., and Matthew Golish, for
respondent.
                                 _________________




                                          9